DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant submitted amendments to the claims on 02/09/2021. Examiner agrees that no claim for foreign priority was made. Applicant’s amendments to the title have been deemed acceptable for examination proceedings and the objection has been raised. Applicant’s amendments to the claim have caused for the 35 USC 112(b) rejection to be withdrawn. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over Honda et al (US PUB. 20140039689, herein Honda) in view of Whitehouse (US PUB. 20120165993)

Regarding claim 8, Honda teaches A control apparatus comprising: 
processing circuitry to: 
calculate a plurality of Pareto optimal solutions each indicating a state as a feasible solution for competing functions of minimizing power consumption consumed by an air conditioning system including [a plurality of air conditioners that are installed in a plurality of spaces], and maximizing a comfort level of a user using each of the [plurality] of spaces (0008, 0007 “A Pareto solution is a solution wherein, in order to improve the value of one objective function it is necessary to adversely affect the value of one or more other objective functions, that is, it is a compromise solution. Specifically, a Pareto solution is a solution that provides a better evaluation than other solutions under specific conditions.” fig. 5, Fig. 5 shows a plurality of Pareto solutions. Solutions exist where comfortability is maximized and power consumption is minimized.), 
and to calculate a plurality of candidate values by taking, as a candidate value, a set value of the air conditioning system that becomes the state indicated by each of the plurality of Pareto optimal solutions calculated (0028, Pareto values are found by using a reference Pareto value. Indicators which correspond to the set value of the air conditioning system are then used to find which of the Pareto values similarity with the reference Pareto value.); 
select, as a selection value, a candidate value from the plurality of calculated candidate values, in accordance with a detected number of mobile people existing in each of the [plurality] of spaces (0045 “space data 14S includes…heat-producing object data that indicate the layout position, amount of heat produced, and shape of each heat-producing object that is disposed in the air-conditioned space 50.”, 0025, fig. 2, 0046, Users are heat producing object. Fig 2 shows that space data which includes user heat is inputted into 15A. 0046 shows that the Pareto solution identifying portion uses the data from 15A.); 
and control the air conditioning system with the selected selection value (0014 “air-conditioning instructing portion that sends, to the air-conditioning system, the operating volumes of the Pareto solution”).
wherein the detected number of mobile people existing in each of the plurality of spaces is acquired from devices (0045 “space data 14S includes…heat-producing object data that indicate the layout position, amount of heat produced, and shape of each heat-producing object that is disposed in the air-conditioned space 50.”, fig. 2)
While Honda teaches wherein the detected number of mobile people existing in each of the plurality of spaces is acquired from devices, Honda does not teach a plurality of air conditioners that are installed in a plurality of spaces, plurality of spaces, wherein the detected number of mobile people existing in each of the plurality of spaces is acquired from devices configured to detect occurrences of persons entering and exiting the corresponding space.
Whitehouse teaches a plurality of air conditioners that are installed in a plurality of spaces (0031 “system and related method may be implemented for multiple homes, businesses, factories, universities, vehicles, or other dwellings.” Each of these locations have their own air conditioners.)
plurality of spaces (0031)
wherein the detected number of mobile people existing in each of the plurality of spaces is acquired from devices configured to detect occurrences of persons entering and exiting the corresponding space (0006 “The system and method monitors occupancy using detecting means. Generally these detecting means will be occupancy sensors placed throughout the heated and/or cooled space”, 0032 “an aspect of an embodiment of the present invention provides a self-programming thermostat that uses occupancy sensors.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the Pareto based control teachings of Honda with the self-programmable HVAC control system at multiple location teachings of Whitehouse 

Regarding claim 9, Honda and Whitehouse teach the control apparatus as defined in claim 8, 
Whitehouse further teaches wherein the processing circuitry accepts an input from a manager, and 
selects the candidate value in accordance with the accepted input (0008 “users will be able to reduce inefficiency from the setback schedules produced by other thermostats and select one of the many energy efficient setback schedules produced by the system”).

Regarding claim 10, Honda and Whitehouse teach the control apparatus as defined in claim 9, 
Whitehouse further teaches wherein the processing circuitry accepts an input of a selection condition to select the candidate value, and 
selects the candidate value in accordance with the selection condition (0008 “users will be able to reduce inefficiency from the setback schedules produced by other thermostats and select one of the many energy efficient setback schedules produced by the system”).

Regarding claim 11, Honda and Whitehouse teach The control apparatus as defined in claim 8, 
Whitehouse further teaches wherein the processing circuitry takes, as a candidate value, a set value of the air conditioning system to become a state indicated by a Pareto optimal solution whereby, within a range limited by a limit condition to limit a range of at least one item of the power consumption and the comfort level, the at least one item falls . A Pareto optimization schedule is found by using the user set miss time. The miss time as explained in 0042 allows for a user to choose a balance between comfort and efficiency. This balance corresponds to a range limit. When comfort goes up, consumption goes down and vice versa.)

Regarding claim 12, Honda and Whitehouse teach The control apparatus as defined in claim 9, 
Whitehouse further teaches wherein the processing circuitry takes, as a candidate value, a set value of the air conditioning system to become a state indicated by a Pareto optimal solution whereby, within a range limited by a limit condition to limit a range of at least one item of the power consumption and the comfort level, the at least one item falls (0042 “allows the user to define the desired balance between energy and comfort using a miss time knob, which defines the maximum tolerance a user has for miss time in their home…As the user turns the knob, the system displays the longest possible setback schedule that achieves the desired miss time. This interface allows the user to choose a miss time in a predictable and controllable manner with the desired balance between comfort and energy.” 0166 “wherein the maximization of unconditioned time algorithm is applied to all values of desired miss time from about 0 to about 24 hours at fifteen minute intervals and produces a Pareto Optimal curve of setback schedules”. A Pareto optimization schedule is found by using the user set miss time. 

Regarding claim 13, Honda and Whitehouse teaches the control apparatus as defined in claim 10, 
Whitehouse further teaches wherein the processing circuitry takes, as a candidate value, a set value of the air conditioning system to become a state indicated by a Pareto optimal solution whereby, within a range limited by a limit condition to limit a range of at least one item of the power consumption and the comfort level, the at least one item falls (0042 “allows the user to define the desired balance between energy and comfort using a miss time knob, which defines the maximum tolerance a user has for miss time in their home…As the user turns the knob, the system displays the longest possible setback schedule that achieves the desired miss time. This interface allows the user to choose a miss time in a predictable and controllable manner with the desired balance between comfort and energy.” 0166 “wherein the maximization of unconditioned time algorithm is applied to all values of desired miss time from about 0 to about 24 hours at fifteen minute intervals and produces a Pareto Optimal curve of setback schedules”. A Pareto optimization schedule is found by using the user set miss time. The miss time as explained in 0042 allows for a user to choose a balance between comfort and efficiency. This balance corresponds to a range limit. When comfort goes up, consumption goes down and vice versa.)

Regarding claim 14, Honda and Whitehouse teaches the control apparatus as defined in claim 8, 
Honda teaches wherein the processing circuitry selects the candidate value in accordance with environment information indicating air environment where the user using each of the plurality of spaces feels comfortable (0013 “provide an air-conditioning controlling technology…based on individual Pareto solutions for achieving a given air-conditioning environment”)

Regarding claim 15, Honda and Whitehouse teaches The control apparatus as defined in claim 9, 
Honda teaches wherein the processing circuitry selects the candidate value in accordance with environment information indicating air environment where the user using each of the plurality of spaces feels comfortable (0013 “provide an air-conditioning controlling technology…based on individual Pareto solutions for achieving a given air-conditioning environment”).

Regarding claim 16, Honda and Whitehouse teaches the control apparatus as defined in claim 10, 
Honda teaches wherein the processing circuitry selects the candidate value in accordance with environment information indicating air environment where the user using each of the plurality of spaces feels comfortable (0013 “provide an air-conditioning controlling technology…based on individual Pareto solutions for achieving a given air-conditioning environment”)

Regarding claim 17, Honda and Whitehouse teaches the control apparatus as defined in claim 11.
Honda teaches wherein the processing circuitry selects the candidate value in accordance with environment information indicating air environment where the user using each of the plurality of spaces feels comfortable (0013 “provide an air-conditioning 

Regarding claim 18, Honda and Whitehouse teaches the control apparatus as defined in claim 12.
Honda teaches wherein the processing circuitry selects the candidate value in accordance with environment information indicating air environment where the user using each of the plurality of spaces feels comfortable (0013 “provide an air-conditioning controlling technology…based on individual Pareto solutions for achieving a given air-conditioning environment”)

Regarding claim 19, Honda and Whitehouse teaches the control apparatus as defined in claim 13.
Honda further teaches wherein the processing circuitry selects the candidate value in accordance with environment information indicating air environment where the user using each of the plurality of spaces feels comfortable (0013 “provide an air-conditioning controlling technology…based on individual Pareto solutions for achieving a given air-conditioning environment”). 

Regarding claim 20, A non-transitory computer readable medium storing a control program to make a computer execute: 
a calculation process to calculate a plurality of Pareto optimal solutions indicating a state as a feasible solution for competing functions of minimizing power consumption consumed by an air conditioning system including [a plurality of air conditioners that are installed in a plurality of spaces], and maximizing a comfort level of a user using each of the [plurality] of spaces (0008, 0007 “A Pareto solution is a solution wherein, in order to  
and to calculate a plurality of candidate values by taking, as a candidate value, a set value of the air conditioning system that becomes the state indicated by each of the plurality of Pareto optimal solutions calculated (0028, Pareto values are found by using a reference Pareto value. Indicators which correspond to the set value of the air conditioning system are then used to find which of the Pareto values similarity with the reference Pareto value.); 
a selection process to select, as a selection value, a candidate value from the plurality of candidate values calculated by the calculation process, in accordance with a detected number of mobile people existing in each of the [plurality] of spaces (0045 “space data 14S includes…heat-producing object data that indicate the layout position, amount of heat produced, and shape of each heat-producing object that is disposed in the air-conditioned space 50.”, 0025, fig. 2, 0046, Users are heat producing object. Fig 2 shows that space data which includes user heat is inputted into 15A. 0046 shows that the Pareto solution identifying portion uses the data from 15A.); 
and a control process to control the air conditioning system with the selection value selected by the selection process (0014 “air-conditioning instructing portion that sends, to the air-conditioning system, the operating volumes of the Pareto solution”).
wherein the detected number of mobile people existing in each of the [plurality] of spaces is acquired from devices (0045 “space data 14S includes…heat-producing object data that indicate the layout position, amount of heat produced, and shape of each heat-producing object that is disposed in the air-conditioned space 50.”, fig. 2)

Whitehouse teaches a plurality of air conditioners that are installed in a plurality of spaces (0031 “system and related method may be implemented for multiple homes, businesses, factories, universities, vehicles, or other dwellings.” Each of these locations have their own air conditioners.)
Plurality of spaces (0031)
wherein the detected number of mobile people existing in each of the plurality of spaces is acquired from devices configured to detect occurrences of persons entering and exiting the corresponding space (0006 “The system and method monitors occupancy using detecting means. Generally these detecting means will be occupancy sensors placed throughout the heated and/or cooled space”, 0032 “an aspect of an embodiment of the present invention provides a self-programming thermostat that uses occupancy sensors.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the Pareto based control teachings of Honda with the self-programmable HVAC control system at multiple location teachings of Whitehouse because Whitehouse teaches a means for creating schedules that can be easily tailed and optimized to a user’s comfort and tolerance for inefficient energy waste (0005).

Claim 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Honda et al (US PUB. 20140039689, herein Honda) in view of Whitehouse (US PUB. 20120165993) in further view of Fadell et al (US PUB. 20120065783, herein Fadell).
the control apparatus as defined in claim 8.
Honda and Whitehouse further teach wherein each of the plurality of Pareto optimal solutions is associated with respective comfort levels for plurality of spaces (0008, 0007 “A Pareto solution is a solution wherein, in order to improve the value of one objective function it is necessary to adversely affect the value of one or more other objective functions, that is, it is a compromise solution. Specifically, a Pareto solution is a solution that provides a better evaluation than other solutions under specific conditions.” fig. 5), and for each of the plurality of Pareto optimal solutions, each of the respective comfort levels (0008 0007, fig.5 plural Pareto optimal solutions as shown in fig. 5) of the plurality of spaces (0031) [is updated based on a change in the detected number of mobile people in the corresponding space]
However, Honda and Whitehouse do not teach is updated based on a change in the detected number of mobile people in the corresponding space.
Fadell teaches each of the respective comfort levels of the plurality of spaces (0053 0054) is updated based on a change in the detected number of mobile people in the corresponding space (0034 “the devices 110, 112… can be used to predict enclosure thermodynamic behavior and/or generate and update enclosure models… output regarding occupancy from device 110 is communicated”, 0009 “the model for the enclosure is updated based in part on the occupancy data, such as predicted and/or detected occupancy data” detected occupancy data shows changes in the detected number of mobile people and is used for updating models.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the Pareto based control teachings of Honda and the self-programmable HVAC control system at multiple location teachings of Whitehouse with the updating of models based on detected occupancy data of Fadell because Fadell teaches a modelling means that allows for anticipating an environment’s needs (0042). 
the non-transitory computer readable medium as defined in claim 20.
Honda and Whitehouse further teach wherein each of the plurality of Pareto optimal solutions is associated with respective comfort levels for plurality of spaces (0008, 0007 “A Pareto solution is a solution wherein, in order to improve the value of one objective function it is necessary to adversely affect the value of one or more other objective functions, that is, it is a compromise solution. Specifically, a Pareto solution is a solution that provides a better evaluation than other solutions under specific conditions.” fig. 5), and for each of the plurality of Pareto optimal solutions, each of the respective comfort levels (0008 0007, fig.5 plural Pareto optimal solutions as shown in fig. 5) of the plurality of spaces (0031) [is updated based on a change in the detected number of mobile people in the corresponding space].
Honda and Whitehouse does not teach is updated based on a change in the detected number of mobile people in the corresponding space.
Fadell teaches each of the respective comfort levels of the plurality of spaces (0053 0054) is updated based on a change in the detected number of mobile people in the corresponding space (0034 “the devices 110, 112… can be used to predict enclosure thermodynamic behavior and/or generate and update enclosure models… output regarding occupancy from device 110 is communicated”, 0009 “the model for the enclosure is updated based in part on the occupancy data, such as predicted and/or detected occupancy data” detected occupancy data shows changes in the detected number of mobile people and is used for updating models.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the Pareto based control teachings of Honda and the self-programmable HVAC control system at multiple location teachings of Whitehouse with the updating of models based on detected occupancy data of Fadell because Fadell teaches a modelling means that allows for anticipating an environment’s needs (0042). 
Relevant Prior Art 
	Anderson et al (US PUB. 20150178865) has been deemed relevant prior art since it is focused on optimization of HVAC in smart buildings. 

Response to Arguments
Applicant's arguments filed 02/09/2021 have been fully considered but they are not persuasive. 	
Applicant argues on pages 9 and 10 that Honda does not take into account mobile people as is now claimed. However, Honda teaches detecting heat producing objects in a room (0045). Humans, which under broadest reasonable interpretation correspond to mobile people, are heat producing objects. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., number of users changes) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant then argues that Honda does not teach or suggest the use of devices to detect occurrences of people entering and exiting a space. However, Whitehouse does teach a means for detecting occupancy in a space (0006 0032) as well as door sensors (0025). 
Therefore, claims 8-22 are rejected. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 


/T.D.S./            Examiner, Art Unit 2116                                                                                                                                                                                            

/KENNETH M LO/            Supervisory Patent Examiner, Art Unit 2116